DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 3-4 and 6-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of for transforming recorded speech into a derived expression of intent from the recorded speech, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  
The independent claims recites, in part, receiving speech, transcribing the speech data, analyzing the transcript, assigning a label and a confidence and classifying the data to generate intent.  Particularly, the present invention is very similar to Electric Power Group, LLC v. Alstom S.A.  The claims focus on collecting information, analyzing it and displaying certain results of the collection and analysis.  The claims collect information, which does not change its character as information.  The analyzing can be done by steps that goes through one’s mind, or by mathematical algorithms, which is essentially mental processes within the abstract -idea category.  Presenting results of abstract processes of collecting and analyzing information is abstract as an ancillary part of collection and analysis.  Here, the claims are clearly focused on the combination of those abstract idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular inventive technology for performing those functions. They are therefore directed to an abstract idea.  Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.  Therefore, Applicants arguments have been considered, but are not persuasive.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations that are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
The dependent claims recite similar language, such as analyzing data, calculating scores and generating data.  The speech-to-text normalizer computer perform generic functions. Generic computer implementation does not provide significantly more than the abstract idea. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4 and 6-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,011,160, hereinafter referenced as Villaizan. Although the claims at issue are not identical, they are not patentably distinct from each other because

Regarding claims 1 and 14, Villaizan discloses a computerized system and method, hereinafter refenced as a system for transforming recorded speech into a derived expression of intent from the recorded speech, the computerized system comprising: 
a speech-to-text normalizer computer comprising a plurality of programming instructions stored in a memory and operating on a processor
receives an audio converts the audio file to a converted single-channel audio file format; 
automatically transcribes the converted single-channel audio file format to produce a speech transcript comprising a written transcription of a selection of recorded speech within the single-channel formatted audio file; 
automatically analyzes the speech transcript using a plurality of text classifiers to produce a plurality of labeled text classification results assigns a label and a confidence value, of a plurality of confidence values, to at least a portion of the speech transcript, wherein the confidence value is assigned based upon a comparison of the portion of the speech transcript, developed from one or more phonemes, with key words established in one or more of a dictionary knowledge base, a vocabulary knowledge base, and a language model knowledge base, and wherein the plurality of labeled text classification results are produced based on a comparison of a confidence value assigned by a text classifier, of the plurality of text classifiers, against a stored confidence threshold; 
processes an audio classification, using an audio classifier, for at least a portion of the audio file using a time-domain pitch synchronous overlap to produce an audio output sample comprising an audio segment wherein the pitch and duration of the portion of the audio file have been modified; and 
analyzes a combined input to determine an expression of intent based on a comparison of the labels and the plurality of confidence values within the plurality of labeled text classification results and the pitch and duration of an audio segment within the audio output sample, the combined input comprising the plurality of labeled text classification results and the portion of the audio file, wherein at least one of the plurality of labeled text classification results (claim 1).
Regarding claims 3 and 15, Villaizan discloses a computerized system further comprising one or more databases comprising: 
a plurality of potential intents that be-are derived from the portion of the audio wherein for each potential intent, of the plurality of potential intents, the key words correspond to a plurality of different potential a plurality of representations associated with the plurality of potential intents derived from the portion of the audio file, wherein for each potential intent, audio features for machine generated audio signals previously generated for a corresponding plurality of different potential expressions for each potential intent (claim 3).  
Regarding claims 4 and 16, Villaizan discloses a computerized system wherein at least one of the plurality of text classifiers and the audio classifier lie on a parallel processing path with one another (claims 4 and 5).
Regarding claims 6 and 12, Villaizan discloses a computerized system wherein the plurality of programming instructions when further executed by the processor cause the processor to keyword-based transcription from the portion of the audio file for text classification (claim 6).  
Regarding claims 7 and 13, Villaizan discloses a computerized system wherein the plurality of programming instructions when further executed by the processor cause the processor to: 
calculate one or more confidence scores associated with at least one sets of the plurality of potential intents; and 
generates at least one derived expression of intent by processing at least one sets of the plurality of potential intents and associated one or more confidence scores together (claim 7).
Regarding claims 8 and 19, Villaizan discloses a computerized system wherein the plurality of programming instructions when further executed by the processor cause the processor to: 
analyze the speech transcript using a plurality of phonetic classifiers to produce a phonetic transcript, comprising the pronunciation of each of the words contained within the speech transcript, wherein each of the plurality of phonetic classifiers indexes a plurality of words according to their pronunciation; and provide the phonetic transcript as output (claim 1).  
Regarding claim 9, Villaizan discloses a computerized system further comprising one or more databases comprising: 
the one or more phenomes, previously derived by phonetics classification, using a phonetics classifier from the plurality of phonetic classifiers, for the key words correspond to a plurality of different potential expressions for each potential intent.  
Regarding claim 10, Villaizan discloses a computerized system wherein the phonetics classification and the audio classification are asynchronous processes from one another (claims 1 and 2).  
Regarding claims 11 and 20, Villaizan discloses a computerized system wherein the plurality of programming instructions when further executed by the processor cause the processor to process the text classification, the phonetics classification, and the audio classification on parallel processing paths (claims 4 and 5).  
Regarding claims 17 and 21, Villaizan discloses a computerized system further comprising generating, by the speech-to-text normalizer computer, a keyword-based transcription from the at least portion of the audio file for text classification (claims 1 and 6).  
Regarding claims 18 and 22, Villaizan discloses a system further comprising: 
calculating, by the speech-to-text normalizer computer, one or more confidence scores associated with at least one set of the plurality of potential intents; and 
generating, by the speech-to-text normalizer computer, at least one derived expression of intent by processing at least one set of the plurality of potential intents and associated one or more confidence scores together (claim 7).  
Regarding claim 20, Villaizan discloses a computerized system further comprising: 
analyzing, by the speech-to-text normalizer computer, the speech transcript using a plurality of phonetic classifiers to produce a phonetic transcript, comprising the pronunciation of each of the words contained within the speech transcript, wherein each of the plurality of phonetic classifiers indexes a plurality of words according to their pronunciation; and 
providing, by the speech-to-text normalizer computer, the phonetic transcript as output (claim 1).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657